Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/17/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through references are not being considered as at least an English language abstract, or other explanation of relevance, has not been provided.

Claim Objections
Claims 2-12, 13, and 16-20 objected to because of the following informalities:  the language “A gas mask in accordance with …” (claims 2-12) and “A respirator system according to claim …” (claims 14 and 16-20) are objected to for matters of claim format; Examiner suggests amending to read –The gas mask in accordance with …-- and –The respirator system according to claim …-- in order to positively refer back to the previous claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately a same modulus” in claim 7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, there does not appear to be an industry accepted standard for such a term.  It is not clear as to what qualifies, or does not qualify, as having approximately a same modulus.
Regarding claim 11, the term “non-positive-locking connection” (line 2) is unclear as the examiner cannot ascertain the meaning of this limitation.  It is not known what the metes and bounds of a connection which is ‘non-positive-locking’.  For examination purposes this limitation will be interpreted as best understood.
Regarding claim 15, the language “A gas mask in accordance with claim 14” (line 1) is unclear as claim 13, to which claim 14 also depends, sets forth a respirator system and it is not clear if claim 15 is intending to include the elements of the respirator system or only directed towards the gas mask.  Examiner suggests amending to read –The respirator system in accordance with claim 14--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 16 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 4, the language “wherein the support projection at the connector is directed towards the nose of the user” (line 1-2) claims the human body which is non-statutory subject matter.  In order for the support projection to be directed towards the nose of the user, the user and thus the human body, must be present in the claimed invention.  Examiner suggests amending to read –wherein the support projection at the connector is configured to be directed towards the nose of the user--.
Regarding claim 16, the language “wherein the support projection at the connector is directed towards the nose of the user” (line 1-2) claims the human body which is non-statutory subject matter.  In order for the support projection to be directed towards the nose of the user, the user and thus the human body, must be present in the claimed invention.  Examiner suggests amending to read –wherein the support projection at the connector is configured to be directed towards the nose of the user--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Michel et al. (4,934,361).
Regarding claim 1, Michel shows a gas mask for use with a gas filter or oxygen demand system (see Fig. 1-14, abstract and col. 1 ln. 9-18 for example), the gas mask including an elastic mask body configured to be placed over a mouth and a nose of a user of the gas mask (mask body 10, see col. 3 ln. 47-48, col. 1 ln. 9-18); a connector attached to the mask body (see Fig. 4 for example, connector 71, see also Fig. 1-3 showing where attachment to the mask body is located), the connector having a support projection and being configured to fix a gas filter or fix an end piece of a tube in a mount of the connector (see Fig. 4, support projection 61, mount 76 secures filter 75); and a counter-support attached to the elastic mask body (see Fig. 4 and 11-12, counter-support 43a/b, attached to elastic mask body as shown in Fig. 11), the counter support having a contact area for the support projection of the connector (the contact area being the upper surface in Fig. 11-12 and the surface on the right in Fig. 4 of counter-support 43a/b), wherein the connector and the counter-support are arranged such that a force exerted onto the connector in a direction of the user of the gas mask acts on the contact area of the counter-support at least partially via the support projection and wherein the support projection is integrated at the connector by manufacturing in one piece (see Fig. 4, a force directed towards the user, i.e. to the left in this figure, acts on the contact area of the counter-support, i.e. the right surface of 43a/b in this figure, Fig. 4 showing element 71 being a single piece).
Regarding claim 4, the Michel device’s support projection at the connector is directed towards the nose of the user of the gas mask (see Fig. 4, support projection projects towards the left in this figure, where the user’s face and nose is located, see also Fig. 1-3).
Regarding claim 11, as best understood, the Michel device’s counter-support is arranged with a non-positive-locking connection at the elastic mask body (see Fig. 11 and col. 5 ln. 22-31, elements 44a and b providing for non-positive-locking connection).
Regarding claim 12, the Michel device further includes a connection unit, wherein the connector is attached to the elastic mask body via the connection unit (see Fig. 11 and col. 5 ln. 22-31, connection unit 44a and b, see Fig. 4 showing connector 71 being attached to the elastic mask body via this connection unit).
Regarding claim 13, Michel shows a respirator system (see Fig. 1-14, abstract and col. 1 ln. 9-18 for example) which includes a gas mask (see Fig. 1-14) including an elastic mask body configured to be placed over a mouth and a nose of a user of the gas mask (mask body 10, see col. 3 ln. 47-48, col. 1 ln. 9-18); a connector attached to the mask body (see Fig. 4 for example, connector 71, see also Fig. 1-3 showing where attachment to the mask body is located), the connector having a support projection and being configured to fix a gas filter or fix an end piece of a tube in a mount of the connector (see Fig. 4, support projection 61, mount 76 secures filter 75); and a counter-support attached to the elastic mask body (see Fig. 4 and 11-12, counter-support 43a/b, attached to elastic mask body as shown in Fig. 11), the counter support having a contact area for the support projection of the connector (the contact area being the upper surface in Fig. 11-12 and the surface on the right in Fig. 4 of counter-support 43a/b), wherein the connector and the counter-support are arranged such that a force exerted onto the connector in a direction of the user of the gas mask acts on the contact area of the counter-support at least partially via the support projection and wherein the support projection is integrated at the connector by manufacturing in one piece (see Fig. 4, a force directed towards the user, i.e. to the left in this figure, acts on the contact area of the counter-support, i.e. the right surface of 43a/b in this figure, Fig. 4 showing element 71 being a single piece); and a gas filter or a demand oxygen system attached to the connector of the gas mask (see Fig. 4, gas filter 75 or filter 92, see col. 6 ln. 67 through col. 7 ln. 15 and col. 8 ln. 15-28).
Regarding claim 16, the Michel system’s support projection at the connector is directed towards the nose of the user of the gas mask (see Fig. 4, support projection projects towards the left in this figure, where the user’s face and nose is located, see also Fig. 1-3).
Regarding claim 20, the Michel system further includes a connection unit, wherein the connector is attached to the elastic mask body via the connection unit (see Fig. 11 and col. 5 ln. 22-31, connection unit 44a and b, see Fig. 4 showing connector 71 being attached to the elastic mask body via this connection unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel.
Regarding claim 5, Michel is silent as to the support projection configured to be in contact with the contact area over a width of between 0.2 cm and 3 cm; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel device’s contact area to be over a width of between 0.2 cm and 3 cm in order to optimize to have a desired contact area and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 UPSQ 233, 235 (CCPA 1955).
Regarding claim 17, Michel is silent as to the support projection configured to be in contact with the contact area over a width of between 0.2 cm and 3 cm; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel device’s contact area to be over a width of between 0.2 cm and 3 cm in order to optimize to have a desired contact area and furthermore, it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art.  In re Aller, 200 F.2d 454, 456, 105 UPSQ 233, 235 (CCPA 1955).

Claim(s) 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Kiefer et al. (2003/0047183).
Regarding claim 8, the Michel device is silent as to the counter-support arranged at a frame of an eye-protecting lens of the gas mask; however, Kiefer teaches a similar gas mask which includes filter connection mechanisms located at a frame of an eye-protecting lens of the gas mask (see Kiefer Fig. 1A-C for example, frame of eye-protecting lens 50 having connection mechanisms for filter cartridges at 110).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel device to include a frame for an eye-protecting lens, as taught by Kiefer, in order to provide further protection for the user’s face.
Regarding claim 9, the modified Michel device’s counter-support is integrated at the frame by manufacturing in one piece (see Kiefer Fig. 1C showing single piece frame 50, the counter-support of Michel provided at this location).
Regarding claim 10, the modified Michel device is such that the counter-support is arranged at the frame such that a force of the support projection, which force acts via the contact area in a direction of the lens, is at least partially absorbed by the frame (see Kiefer Fig. 1C, the lens/frame 50 provided to the Michel device such that the support projection provides a force which is absorbed by the frame).
Regarding claim 19, the Michel system is silent as to the counter-support arranged at a frame of an eye-protecting lens of the gas mask; however, Kiefer teaches a similar gas mask which includes filter connection mechanisms located at a frame of an eye-protecting lens of the gas mask (see Kiefer Fig. 1A-C for example, frame of eye-protecting lens 50 having connection mechanisms for filter cartridges at 110).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Michel system to include a frame for an eye-protecting lens, as taught by Kiefer, in order to provide further protection for the user’s face.  The now modified Michel system is such that the counter-support is arranged at the frame such that a force of the support projection, which force acts via the contact area in a direction of the lens, is at least partially absorbed by the frame (see Kiefer Fig. 1C, the lens/frame 50 provided to the Michel device such that the support projection provides a force which is absorbed by the frame).

Allowable Subject Matter
Claims 2-3, 6, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
When read in light of the limitations of the claimed invention, the prior art does not disclose, either alone or suggest in combination, the limitations set forth in the above mentioned claims.  It would not have been obvious to modify the above mentioned (and below mentioned) prior art references to arrive at the limitations set forth in claims 2-3, 6, 14, and 18 with impermissible hindsight using Applicant’s own disclosure as a roadmap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Skov et al. (2015/0217144), Ono et al. (2012/0222674), Muller et al. (2003/0217752), Castiglione et al. (2014/0034049), and Gadberry (4,402,316) are all directed towards similar gas masks as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785